Citation Nr: 0823821	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,656.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1954 
to May 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an administrative decision on 
waiver of indebtedness of the decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In a May 1978 rating decision, the veteran was granted 
entitlement to disability compensation benefits due to 
service-connected disabilities, effective March 1978.

2.  In a December 1978 Declaration of Status of Dependents, 
the veteran reported that he was married and had 2 children.

3.  In November 1986, November 1989, October 1997, and 
January 2003 letters, the veteran was notified that his 
disability benefits included amounts for his spouse and 
children, that he must notify VA of any change in his 
dependents, and that any change in his dependents would 
change the amount of his benefits.

4.  In March 2006, VA was notified by the Social Security 
Administration (SSA) that the veteran's wife, K.L., had died 
in December 1999.

5.  The evidence of record does not show any bad faith, 
misrepresentation, or fraud by the veteran, but demonstrates 
that recovery of the indebtedness is not against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA 
disability compensation benefits, in the amount of $3,656, 
have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.911, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VCAA provisions 
are not applicable to waiver of recovery of overpayment 
claims found in 38 U.S.C.A. § 5300, because Chapter 53 
contains its own notice provisions.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 
Vet. App. 435, 438-39 (2004) (noting that VCAA provisions are 
inapplicable to waiver of indebtedness claims).  Accordingly, 
VCAA provisions are not applicable in this matter.

The veteran has not challenged the creation of or amount of 
overpayment.  This decision is thus limited to the issue of 
entitlement to waiver of the overpayment.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) (holding that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness).

When a debt results from a participation in a VA benefits 
program, the veteran must be informed of the reasons for the 
debt, the exact amount of the debt, and the collection 
methods to be employed.  38 C.F.R. § 1.911(b), (d).  The 
veteran must also be notified of his rights and remedies, 
specifically, that he may informally dispute the creation or 
amount of debt, that he may request a waiver, and that he may 
request a hearing.  38 C.F.R. § 1.911(c), (d).  Here, the 
veteran was so informed in March 2006 and July 2006 letters.  
Although in September 2006, the veteran sent in a lay 
statement without a waiver of RO adjudication, remand is not 
required because the statement contained repetitive 
information and was thus not pertinent.  See 38 C.F.R. 
§ 20.1304(c) (2007) (holding that any additional pertinent 
evidence received by the Board that has not already been 
considered by the RO must be referred to the RO for 
consideration unless there has been a waiver of such 
consideration).

Absent fraud, misrepresentation, or bad faith, waiver of 
indebtedness may be authorized where collection of the debt 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(b); 38 C.F.R. § 1.965(b).  In essence, equity and good 
conscience means fairness to both the veteran and to the 
government.  38 C.F.R. § 1.965(a).  Equity and good 
conscience involves a variety of elements:  (1) fault of the 
debtor, (2) balancing of the faults, (3) undue hardship, (4) 
whether recovery would defeat the purpose of the benefit, (5) 
unjust enrichment, and (6) changing position to one's 
detriment.  38 C.F.R. § 1.965.  The list of elements is not 
all-inclusive.  See 38 C.F.R. § 1.965; see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (holding that VA must 
address all relevant factors in determining whether to 
exercise its equitable discretion in a waiver of indebtedness 
claim).

A veteran receiving compensation must notify the VA of all 
circumstances which will affect his entitlement to receive, 
or the rate of, the benefit being paid.  38 C.F.R. § 
3.660(a)(1) (2007).  Such circumstances include any change in 
marital status.  38 C.F.R. § 3.660(a).  

Here, the veteran had been in receipt of VA disability 
benefits due to several service-connected disabilities since 
March 1978.  In a December 1978 Declaration of Status of 
Dependents, the veteran reported that he was married to K.L. 
and had two children.  A November 1986 letter notified the 
veteran that his disability benefits included additional 
benefits for his spouse and children, and that any change in 
the number or status of his dependents must be promptly 
reported to VA.  In a November 1989 letter, VA notified the 
veteran that his service-connected benefits included an 
amount for his spouse and children and that he was 
responsible for reporting any changes in the number of his 
dependents.  VA also notified the veteran that if the number 
of his dependents changed, the amount of his benefits would 
change accordingly.  In an October 1997 Status of Dependents 
Questionnaire that VA sent to the veteran, VA notified the 
veteran that his service-connected benefits included an 
amount for his spouse and children, that he was responsible 
for reporting any changes in the number of his dependents, 
and that the amount of his benefits would change upon the 
loss or addition of any dependents.  A January 2003 letter 
notified the veteran that he was to advise VA immediately if 
there was in any change in the status of his dependents.  

In March 2006, SSA notified VA that K.L. had died in December 
1999.  In a March 2006 Report of Contact and Declaration of 
Status of Dependents, the veteran affirmed that his wife K.L. 
had died in December 1999 and that he had married J.L. in 
March 2001.  In a March 2006 letter, VA notified the veteran 
that K.L. was being removed from his disability benefits 
award, effective January 1, 2000, and that this would create 
an overpayment.  In March 2006, the veteran requested a 
waiver of recovery of the overpayment due to financial 
hardship.  In a July 2006 letter, VA notified the veteran 
that it was working to add J.L. to his disability benefits 
award.  In July 2006, VA denied the waiver request finding 
that there was no fraud, bad faith, or misrepresentation, but 
that collecting the debt would not offend equity and good 
conscience.  In his August 2006 notice of disagreement, the 
veteran stated that the overpayment created an undue hardship 
on him and his new wife.  In a September 2006 statement, the 
veteran again asserted that collection of the overpayment 
created financial hardship and that because K.L. had handled 
the mail, he had not known that he received benefits for his 
spouse and that he had to report her death.

The evidence of record does not support a grant of waiver of 
the veteran's overpayment.  First, the evidence of record 
does not demonstrate any bad faith, fraud, or 
misrepresentation by the veteran.  See 38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.965(a).  Second, however, the evidence of 
record demonstrates that collection of the debt would not be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.965(b).  The creation of the overpayment was 
the veteran's fault because he failed to comply with his 
regulatory duty to report the death of K.L. and continued to 
receive a larger amount of disability benefits that he was 
entitled to.  38 C.F.R. § 3.660.  VA is not at fault in the 
creation of the overpayment because it notified the veteran 
in multiple letters over the years that the amount of his 
disability benefits depended in part on the number and status 
of his dependents, to include his marital status.  
Additionally, when VA was notified of K.L.'s death, it acted 
promptly to remove her from the veteran's disability benefits 
award.  Recovery of overpayment would not create an undue 
hardship because the veteran's March 2006 financial status 
report indicated that after payment of the monthly expenses, 
there was money available to repay the overpayment.  Waiving 
recovery of the overpayment would unjustly enrich the veteran 
who did not change his financial position to his detriment in 
reliance on the larger disability benefit amount.  Last, 
recovery does not defeat the purpose of the disability 
benefits because the veteran is able to make at least partial 
monthly payments.  See 38 C.F.R. § 1.965; see also Ridings, 6 
Vet. App. at 546.  Although the veteran asserted that K.L. 
took care of the mail while they married so he had no idea he 
had to report the death of his wife, this does not obviate 
his regulatory duty as a recipient of VA benefits and 
furthermore, does not account for the notice letter he 
received after K.L.'s death in 2003.  Accordingly, collection 
of the debt is not against equity and good conscience and 
waiver of overpayment is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Waiver of recovery of overpayment of disability compensation 
benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


